Citation Nr: 0719669	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
migraines, currently rated as 50 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently rated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active military service from October 1979 to 
October 1999.

This appeal arises from a  February 2004 rating decision 
issued by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 2005, during this appeal, the RO increased the 
disability rating for posttraumatic migraine headaches to 50 
percent.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular rating 
assignable for his post traumatic migraine headaches.  

2.  He has not submitted evidence tending to show that his 
migraine headaches are unusual, require frequent periods of 
hospitalization or cause unusual interference with work other 
than that contemplated within the schedular standards.

3.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by range of extension 
limited by no more than 5 degrees and flexion varying from 35 
degrees to 100 degrees, depending on pain.  Severe 
subluxation and lateral instability have not been medically 
demonstrated.  

4.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by a range of 
extension limited by no more than 5 degrees and flexion 
varying from 50 degrees to 100 degrees, depending on pain.  
Severe subluxation and lateral instability have not been 
medically demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
post-traumatic headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Code (DC) 8100 (2006).

2.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5010-5275 (2006).

3.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5010-5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

Migraines 

In a July 1999 rating decision, service connection was 
granted for posttraumatic migraine headaches, rated as 10 
percent disabling, effective November 1999.  In October 2001, 
the disability rating was increased to 30 percent.  In August 
2003, the RO received the veteran's informal claim seeking an 
increased rating.  The current 50 percent rating was assigned 
in September 2005.  

The veteran's post-traumatic headaches are evaluated under 
the criteria set forth at DC 8100.  Under this provision, a 
50 percent rating is warranted for migraine headaches with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a (2006).  This is the maximum rating available for 
migraine headaches under this diagnostic code.  There is no 
other diagnostic codes that rate headaches and no evidence 
that the veteran's headaches are more appropriately evaluated 
under another diagnostic code.  The veteran has not argued 
otherwise.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1) in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Because 
the veteran is currently in receipt of the maximum schedular 
rating for post-traumatic migraine headaches, the Board has 
considered an extraschedular rating in this case. 

The veteran contends that his headaches hampers his 
employment.  In various statements he has reported his 
headaches have been severely disabling affecting him 
professionally, socially and personally.  He complained that 
he had to cancel many social engagements and withdraw from 
numerous daily activities to deal with his headaches and that 
the frequency of his headaches had caused him to lose quite a 
few days from his work as a supervisor and counselor.  He 
stated that over the past year he had missed so much time 
from work that he considered resigning, but was able to 
explain his situation to his employer and is provided time 
off from work when the headaches become overwhelming.  A 
September 2005 statement from the veteran's employer noted 
that over the past 6 months the veteran had used 120 hours of 
sick leave due to his service connected disabilities.  

Also of record is a May 2006 document apparently prepared as 
part of the veteran's annual performance review.  The review 
primarily addressed the veteran's issues with time and 
project management, but in general noted the veteran was at 
work when needed and readily accessible by phone when out of 
the office.  The veteran also filled in after-hours and on 
weekends when necessary.  Due to health problems, associated 
with his service-related injuries, the veteran had at times 
been absent from the office more than would be desirable over 
the past year, however he had made a concerted effort to 
address his health issues and seemed to be making good 
progress.  

As delineated above, the only way in which a disability 
rating in excess of the currently assigned 50 percent may be 
considered is through the application of the extraschedular 
rating provision.  However, the veteran has not identified 
any specific factors which may be considered to be 
exceptional or unusual with respect to his headaches in light 
of the Rating Schedule, and the Board has been similarly 
unsuccessful.  There is no evidence that the veteran's 
headaches required hospitalization at any pertinent time 
during his appeal; rather, his treatment has been on an 
outpatient basis.

However, it is undisputed that the veteran's headaches have 
resulted in severe economic inadaptability, as that is one 
criterion for the assignment of the current 50 percent rating 
for headaches.  The Board has taken into consideration the 
veteran's contentions that he is less productive in his 
employment because his headaches interfere with his work and 
that he has loss significant time from work due to 
incapacitating headaches.  However, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2006).  
Section 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Indeed, during the course of the appeal the veteran's 
disability evaluation was increased under the rating schedule 
to reflect the degree of symptomatology and industrial 
impairment shown by the evidence of record.  

Therefore, the Board is unable to identify an exceptional or 
unusual factor which would render impractical the application 
of the regular schedular standards.  Thus, referral for 
consideration of extraschedular rating pursuant to 38 C.F.R. 
3.321(b)(1)  is not warranted.  

As the preponderance of the evidence is against the claim, 
there is no reasonable doubt to be resolved and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral DJD of the Knees

In a July 1999 rating decision service connection was granted 
for postoperative degenerative joint disease of the right and 
left knees.  Separate 20 percent evaluations were assigned 
under DCs 5010-5257, for pain on motion caused by 
degenerative arthritis as well as knee instability.  In 
August 2003, the RO received the veteran's informal claim 
seeking increased ratings.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2006).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2006).  See also 38 C.F.R. § 4.71, Plate II (2006), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

A 10 percent rating for knee impairment is warranted under DC 
5257 for slight impairment, including recurrent subluxation 
or lateral instability of the knee.  An evaluation of 20 
percent requires moderate impairment, including recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 30 percent requires severe impairment, 
including recurrent subluxation or lateral instability of the 
knee. 38 C.F.R. § 4.71a, DC 5257 (2006).

The veteran contends that his service connected knee 
disabilities are more disabling that reflected in the current 
ratings.  As the evidence of record demonstrates that the 
veteran's separate disabilities of right and left knee 
degenerative joint disease are manifested by identical 
symptoms and as similar legal principles apply, the Board has 
determined that a repetitive discussion of the analysis of 
such disabilities is not necessary.  

During the course of the appeal the veteran's primary 
complaint of painful motion has essentially remained 
unchanged, and is clearly referenced in examination reports.  
However, the objective medical evidence is the most 
persuasive indication of functional loss resulting from the 
veteran's bilateral knee disabilities.  Pertinent VA 
outpatient treatment records show periodic treatment for 
bilateral knee pain.  In August 2001 clinical findings 
included advanced degenerative joint disease treated with 
physical therapy and medications without relief.  Both knees 
had varus deformities of about 10 degrees along with 
tenderness and crepitus.  Range of motion of the knees was 5 
to 100 degrees with no evidence of instability.  The 
veteran's medications included Darvocet, Feldene and Synvisc 
injection, which helped immensely for several months.  In 
December 2002, range of motion testing showed extension to -5 
degrees for both knees.  Flexion was to 115 degrees for the 
right knee and 95 degrees for the left knee. 

During VA examination in December 2003, the veteran reported 
continued knee pain with minimal relief of pain with 
medication.  He had limited motion secondary to pain, but no 
associated radiation or numbness.  At the time, the veteran 
was employed as facility management personnel.  X-rays showed 
advanced changes of degenerative joint disease of both knees, 
primarily involving the medial compartment with no 
significant change in the appearance of the knees since a 
previous study.  There were no range of motion studies 
performed and no clinical findings of instability reported. 

In his March 2004 notice of disagreement (NOD), the veteran 
noted that he had limited use of both knees which made 
walking and standing extremely difficult.  In a subsequent 
statement he noted that his knees had deteriorated to the 
point that total knee replacement was required.  

In a private examination dated in December 2004, the veteran 
complained of severe pain, stiffness, swelling, and increased 
loss of motion.  Although he was on his feet a good part of 
the day in his employment as a clinical supervisor and 
counselor, the pain of weightbearing was constant but minimal 
during the day. He tried to maintain fitness by going to the 
gym twice a week and riding a stationary bike.  He takes 
narcotic prescribed by VA and cortisone injections which 
provide minimal relief.  He was advised that because of his 
weight and young age he would not be would not be total knee 
replacement candidate.  He also reported intermittent 
locking, especially in this right knee, which required 
manipulation to free it.  This occurs randomly with no single 
activity generating it.  His medications included Flexeril, 
Motrin, aspirin and Feldene.  

On examination the veteran's gait was quite antalgic with the 
shuffling protective gait of both knees.  Range of motion 
testing of the left knee revealed 50 to 75 degrees of 
flexion.  Beyond this, either in flexion or extension he had 
severe pain, gross crepitus and grinding.  He had a stable 
ligamentous examination, other than some pseudo laxity on the 
lateral side.  He had varus alignment, but his PCL (posterior 
cruciate ligament) was intact.  Examination of the right knee 
was quite similar with gross crepitus in knee flexion and 
extension, patellar translation and compression.  Right knee 
range of motion was slightly better with 35 to 100 degrees of 
flexion with pain at the extremes of these motions.  X-rays 
revealed severe medial compartment degenerative changes, post 
high tibial osteotomy changes bilaterally with a very oblique 
jointline and severe patellofemoral arthrosis almost 
approaching ankylosis on the left side which is severe but 
less so on the right side.  There was gross osteophyte 
formation along the patellar margins, superiorly and 
anteriorly, and along the trochlea margins.  The diagnosis 
was severe bilateral degenerative arthritis of the knee.  The 
physician concluded the veteran was a candidate for total 
knee replacement.  

During the most recent VA examination in January 2005, the 
veteran reported that he could not fully straighten or fully 
flex his knees due to the pain.  He could walk approximately 
1/2 block before having to stop secondary to severe pain.  He 
reported undergoing steroid and Synvisc injections and using 
anti-inflammatories without relief.  On examination he had 
well-healed lateral hockey-stick shaped scars on both knees.  
There was pseudolaxity of the medial collateral ligaments on 
both knees.  His range of motion was about 5 to 100 degrees 
on both knees.  There was trace effusion on the right knee 
with diffuse pain over the medial aspect of his knee and 
around the knee caps.  He had 5/5 motor strength, normal 
light touch and capillary refill both feet.  The clinical 
assessment was severe bilateral knee osteoarthritis.  The 
veteran reported that his knee pain was affecting his quality 
of life and that he was considering total knee replacement.  
He was subsequently scheduled for knee replacement surgery in 
April 2005, but later cancelled.  

The veteran submitted an October 2005 opinion from his 
private orthopedist.  The veteran's primary complaint was 
progressive pain and limited ambulatory ability.  His 
functional status severely restricted his ability to perform 
activities of daily living.  The examiner basically 
considered the veteran completely disabled as he was unable 
to perform even regular desk work activities because of 
severe knee discomfort.  The examiner indicated that range of 
motion was difficult to ascertain, although range of motion 
was noted at approximately 50-80 degrees.  There were no 
clinical findings of instability.  

Also of record are various lay statements from the veteran 
noting that his bilateral knee pain drastically impaired his 
quality of life.  In a statement from his employer it was 
noted that the veteran had used 120 hours of sick leave in a 
6 month period due to his service connected disabilities.  

Based on the preceding evidence, the criteria for ratings in 
excess of 20 percent have not been met.  The Board does 
acknowledge the 2005 private examiner who essentially 
concluded the veteran was completely disabled due to 
bilateral knee pain.  However, the veteran's subjective 
complaints of pain are out of proportion with what was found 
on objective physical examinations.  The evidence of record 
indicates the veteran had some evidence of pseudolaxity, 
crepitus, an antalgic gait but did not demonstrate any 
ligamentous instability when examined repeatedly by both VA 
and private physicians.  In the absence of symptoms of severe 
subluxation or lateral instability, and with due 
consideration to the provisions of 38 C.F.R. § 4.7, an 
evaluation in excess of 20 percent under DC 5257 is not 
warranted.  

Although, the veteran exhibits appreciable loss of flexion in 
both knees, even with complaints of pain, the results from 
multiple VA and private examinations do not show limitation 
of flexion (to 15 degrees) or extension (to 20 degrees) 
sufficient to warrant 30 percent evaluations under DCs 5260 
or 5261.  38 C.F.R. § 4.71a, (2006).  This contemplates any 
functional impairment due to factors such as pain, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

In this case, the degenerative joint disease has been 
productive of some limitation of both flexion and extension 
with evidence of discomfort upon range of motion testing.  
Despite the veteran's complaints of constant pain, he did not 
describe any episodes that could be construed as a flare-up.  
In fact, even with complaints of pain and weakness, the 
clinical record reflects his ability to flex both knees to at 
least 35 degrees, with additional motion possible beyond the 
level of pain which still leaves the degree of limitation of 
motion far short of what is required for a rating in excess 
of 20 percent.  Although the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, a higher rating 
in this regard is not warranted.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Lastly, separate ratings may be assigned for knee disability 
under DCs 5257 and 5003 where there is X-ray evidence of 
arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.  These opinions appear to require persuasive evidence 
that a claimant actually suffers from the symptomatology set 
forth in the different rating codes before separate ratings 
may be assigned.  As noted previously, the evidence, however, 
establishes that the veteran does not have separate 
manifestations of recurrent subluxation or lateral 
instability warranting a separate compensable evaluation 
under DC 5257.  

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under DC 5256, reflective of ankylosis; or under DC 5262, for 
nonunion of the tibia and fibula, neither of which is present 
in this case.

The veteran has consistently argued that he has considerable 
bilateral knee pain, which severely limits his activity.  
However, the primary residual of his bilateral knee 
disabilities is degenerative joint disease, rated on the 
basis of range of motion, without medical evidence of 
instability or recurrent subluxation of the knee joint.  On 
that basis, a greater evaluation is not warranted.  It is not 
the Board's intent, in the discussion above concerning the 
merits of this case, to in any way trivialize the severity of 
the veteran's complaints concerning his knees or the 
sincerity of his beliefs concerning the gravity of his 
symptoms.  Indeed, the fact that he has undergone multiple 
surgical procedures on both knees is evidence of this.  But 
inasmuch as he is not qualified to give a probative opinion 
concerning the status of his disability as determined by the 
criteria of the rating schedule, there is no means to 
increase the ratings based on the medical evidence currently 
of record.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  He has not identified any specific factors, which 
may be considered to be exceptional or unusual with respect 
to his right and left knees disabilities in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his knee disabilities and the recent 
VA examinations are void of any finding of exceptional 
limitation due to the knee disabilities beyond that 
contemplated by the schedule of ratings.  The Board does not 
dispute the veteran's contentions that his knee disabilities 
have caused him to alter his lifestyle and restrict his 
activities.  Even so, such complaints have been taken into 
consideration in the decision to assign the 20 percent 
evaluations for each knee.  In other words, the Board finds 
that the regular schedular standards contemplate the 
symptomatology shown.  

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The weight of the evidence shows that the knee disabilities 
are no more than 20 percent disabling under any rating 
criteria.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a letter dated in November 2003, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The letter informed him that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send any other 
medical records supporting his claims, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An evaluation in excess of 50 percent for posttraumatic 
migraines is denied. 

An increased evaluation for degenerative joint disease of the 
right knee is denied. 

An increased evaluation for degenerative joint disease of the 
left knee is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


